ORDER
The defendant-petitioner, Odell R. Hill, by his Motion for Appropriate Relief, petitions this Court for an order arresting judgment entered upon his conviction of crime against nature. The record before us discloses that the defendant was indicted for first degree sexual offense (G.S. 14-27.4). The defendant-petitioner was convicted of crime against nature, which is not a lesser included offense of the crime of first degree sexual offense. Therefore, we arrest judgment. The Order of this Court of 5 November 1982 allowing the defendant-petitioner’s Petition for Discretionary Review is vacated and the case is remanded to the Court of Appeals with direction that it further remand the case to the Superior Court, Cumberland County for the entry of this Order arresting judgment.
By Order of the Court in Conference, this 7th day of December, 1982.
Martin, J. For the Court